390 F.2d 870
James Richard McCAMMON, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 24992.
United States Court of Appeals Fifth Circuit.
March 4, 1968.

James Richard McCammon, Jr., pro se.
Robert E. Hauberg, U. S. Atty., E. Donald Strange, Asst. U. S. Atty., Jackson, Miss., for appellee.
Before COLEMAN, AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
Appellant attacks his Dyer Act convictions obtained on June 29, 1964, on the ground that the pleas of guilty entered therein were not free and voluntary. Title 18, Rule 11, Federal Rules of Criminal Procedure.


2
This contention is refuted by appellant's own testimony as well as the testimony of others and by the files and records of the case.


3
The district court's findings made after an evidentiary hearing, held out of an abundance of caution, were clearly correct. Davis v. United States, 5 Cir., 1967, 386 F.2d 837 [1967]; Helpman v. United States, 5 Cir., 1967, 373 F.2d 401; Barrett v. United States, 5 Cir., 1961, 302 F.2d 151; Snipe v. United States, 9 Cir., 1965, 343 F.2d 25, certiorari denied 86 S. Ct. 440, 382 U.S. 960, 15 L. Ed. 2d 363.


4
The judgment is affirmed.